Citation Nr: 0307861	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-02 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an anxiety disorder to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

In October 1996, he claimed service connection for 
gastrointestinal and pulmonary disorders which he contended 
were due to exposure to Agent Orange.  Both claims were 
denied in February 1997, and he appealed, but he filed a 
withdrawal of the appeal in June 1999.

In August 1998, the veteran claimed service connection for a 
psychiatric disorder.  This case came to the Board of 
Veterans' Appeals (Board) from an October 1998 decision by 
the Pittsburgh, Pennsylvania, Regional Office (RO) that 
denied the claim.  A December 2000 Board decision remanded 
the case for further evidentiary development, and the case is 
once again before the Board for adjudication.

The veteran testified at an August 2000 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


FINDINGS OF FACT

1.  The veteran has generalized anxiety disorder, but he does 
not have PTSD.

2.  There is no competent medical evidence that relates an 
anxiety disorder to the veteran's military service.


CONCLUSION OF LAW

The veteran did not incur generalized anxiety disorder or 
PTSD in military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.326 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one from Fort 
Knox dated a month after he entered active duty.  He 
complained of headache, upset stomach, and being nervous.  
The examiner issued compazine, an antiemitic, but did not 
record a diagnosis.  There were no other references to 
complaints, diagnoses or manifestations of any psychiatric 
impairment during service.  

At a January 1972 separation examination, the veteran said he 
was in good health, and a psychiatric disorder was not noted 
on clinical evaluation.

The earliest postservice medical records are from Frick 
Community Hospital.  In a February 1973 record, the veteran 
gave a two-day history of pain in the abdomen, ears, and left 
chest; the diagnosis was acute gastroenteritis.  In a May 
1973 record, he complained of pain in the lower abdomen, 
testicles, and legs; the diagnosis was gastritis.  In July 
1973, he gave a two-day history of abdominal cramps with 
nausea, vomiting, and diarrhea; he was admitted, examined, 
diagnosed with gastroenteritis, and discharged two days 
later.  In a March 1978 record, he complained of vomiting and 
diarrhea since the day before when his brother died; 
diagnoses included anxiety and hyperventilation syndrome.

In September 1995, the veteran was admitted to Westmoreland 
Regional Hospital for chest pain.  He said he had been 
anxious since service, a cardiac workup was negative, and he 
was discharged the next day with diagnoses of anxiety and 
chest pain syndrome.  Edward Gumm, the admitting physician, 
authored the discharge summary.

In a December 1996 one-page response to an RO records 
request, Dr. Gumm reported that he first saw the veteran in 
August 1992 for sinusitis.  He saw him again in September 
1995 for anxiety and chest pain syndrome, a reference to the 
hospitalization reported above.  He saw him again in October 
1995 for anxiety, in January 1996 for anxiety and panic 
attack, and in July 1996 for anxiety.  In addition to this 
one-page record, Dr. Gumm authored notes on prescription 
forms, dated in April and November 1997 and July 2000, 
wherein he contended that the veteran had anxiety due to 
service.

In August 1998, the veteran saw Douglas Ramm, PhD, for a 
psychological evaluation.  He described himself as being 
"continuously nervous" and said he occasionally experienced 
tightness in the chest, profuse sweating, numbness in the 
hands and arms, apprehension, and a sensation that he is 
about to pass out, and he said he had had these symptoms 
since returning from Vietnam.  Otherwise, he had had no 
significant medical history, and had not been treated or 
examined by a mental health professional, though he was 
taking Ativan prescribed by his doctor.  He said he had had a 
good relationship with both of his parents, and that he had 
not been a victim of any kind of psychological, physical, or 
sexual abuse as a child.  In high school, he was a B student, 
did not participate in extracurricular activities, had no 
legal difficulties, and graduated in 1970.  He joined the 
Army soon after high school and was honorably discharged in 
1972.  Upon separation from service, he began working for his 
current employer, and had had a good relationship with co-
workers and supervisors.  He said his symptoms sometimes 
caused him to leave work, but denied that his job was a 
source of stress.  He married in 1980, and he and his wife 
had had a son.  He denied any marital discord, reported a 
good relationship with his son and his wife, and denied that 
his family was a source of stress.  On examination, the 
veteran was oriented, and there was no evidence of delusions 
or hallucinations or suicidal and homicidal ideation.  Noting 
the symptoms reported, the examiner diagnosed anxiety 
disorder not otherwise specified.

At an August 1999 RO hearing, when asked about symptoms of 
anxiety in service, the veteran testified that, during basic 
training, he noted a swelling in his neck and was sent to the 
dispensary.  He said some tests were done, he was returned to 
duty, and the swelling went away never to return.  (The Board 
notes that the veteran's service medical records include 
others dated in August 1970, in addition to the one reported 
above, where a lump in the neck was first diagnosed as a 
hypoglossal duct cyst.  He was referred to the surgical 
clinic which noted shotty cervical nodes and a 11/2 cm 
submental mass that was slightly tender.  Blood tests, chest 
X rays, and examination at the ear, nose, and throat clinic, 
were all negative.  He was followed, but not treated, and the 
submental mass resolved by the end of August.)  He testified 
that he was "shook up" a few times during training, and 
that he also got "shook up" when he got orders for Vietnam 
because he did not know what to expect.  In Vietnam, he saw 
some dead people and said that "just to look at them was 
just breaking me down."  He said he did not report any 
problems at his separation examination.

The veteran testified that, after service, he began to have 
trouble eating and keeping food down.  He also noted that his 
hands and lips occasionally became numb.  He said he saw Drs. 
Smith, Haynes, Reilly, Hughes, and King.  (The Board notes 
that Frick Community Hospital records showed Dr. Reilly as 
the examining or referring physician in 1973, and Dr. Hughes 
was listed in later records.  Incidentally, the RO attempted 
to obtain records from Dr. Hughes, but found he was no longer 
practicing and his records were unavailable.)  He said he was 
given some shots and some pills, but it was not clear from 
the veteran's testimony what was prescribed, when it was 
prescribed, or who prescribed it, though he did mention 
Tylenol, and said he had been taking Ativan for about 10 
years.  He testified that he began to see Dr. Gumm after his 
earlier doctors died.

The veteran testified that he had worked for the same 
employer since service, and there was no stress in his job.  
He also said he was married, had one son, and had a good, 
stress-free, family relationship.  He said he avoided crowds 
because he perspired, but he occasionally went to the VFW.  
He did not watch war movies because they caused nightmares.

At an August 2000 Board hearing, the veteran testified that, 
while working on KP during basic training, he got sweaty, 
nervous, and dizzy.  He said he went to the first sergeant 
who sent him to the dispensary.  His representative referred 
to the August 1970 service medical record where he complained 
of nervousness and an upset stomach, and the veteran agreed 
that he was referring to that incident.  He said he went to 
the dispensary four or five times after that, and was given a 
couple of pills and doctors checked his veins, but he was not 
hospitalized.  (This appears to be a reference to the 
hypoglossal duct cyst seen in service.)  He said that the 
treatment he received was for his "nerves."  He said that, 
thereafter, he was scared, but he never reported his fear to 
health care professionals.

The veteran testified that he was sent to Vietnam after 
training, and was a truck driver in an engineer unit.  He 
testified that his installation in Phu Bai sustained a mortar 
attack during which two men were killed.  He also reported 
that, while driving to Da Nang, he saw a tank truck lose its 
brakes near the Hai Vanh Pass.  The driver and assistant 
driver jumped out, but the truck went off the road and over a 
cliff.  He said that, after he had been in Vietnam for six to 
eight months, he was sent to Khe Sanh for about three weeks.  
While there, an incoming round struck a fuel tank and blew it 
up, and a friend was killed.  Finally, he said that, after he 
returned to Phu Bai, he had guard duty one night when a 
soldier shot himself.  He said he was still bothered by these 
incidents.

The veteran testified that, a few days after he came home 
from service, he felt that he was about to drop over dead, so 
he went to Mt. Pleasant Hospital.  (The veteran's 
representative said that the hospital in Mt. Pleasant was 
called Frick Community Hospital.)  Doctors had him lay on a 
table, gave him some shots, and sent him home.  After that he 
began seeing Dr. Reilly who prescribed medication for 
anxiety, but the veteran did not know what was prescribed.  
Dr. Reilly died, and he did not know anything about the 
doctor's family, and he began to see a Dr. Haynes who also 
gave him shots and pills, but he did not know what became of 
Dr. Haynes and his family.  Then he saw a Dr. King, since 
deceased, who gave him shots and pills.  When queried, the 
veteran said the shots were for allergies.  After Dr. King 
died, he began to see Dr. Gumm, his current physician, who 
prescribed Ativan and Claritin.

The veteran testified that he did not sleep well, that he had 
nightmares about people being shot, that his wife said he 
talked about "war stuff" in his sleep, and that he could 
not sleep at all on some nights.  He said he was easily 
frightened by noises, that he became nervous and perspired in 
crowds, that he sometimes felt as if he was back in Vietnam, 
that he could not watch war movies, and that he had 
occasional panic attacks.

Upon further questioning by the undersigned, the veteran said 
he was not sure how soon it was after his return from service 
that he went to the hospital.  In addition, the veteran's 
representative said he had tried, without success, to locate 
postservice medical records by doctors the veteran 
identified.

After the December 2000 Board remand, the RO asked the 
veteran to provide a detailed statement of inservice stressor 
events.  In a January 2001 statement, the veteran said that 
the incidents that caused his anxiety and PTSD were as 
follows:  two soldiers were killed in Phu Bai; in February 
1971, he found the body of a soldier from another unit when 
he was returning from the mess hall; in July or August 1971, 
while in convoy near Khe Sanh, a mortar round struck a tank 
truck and he was involved in trying to rescue the truck 
driver and assistant driver, but they were burned beyond 
recognition; and, back in Phu Bai, a soldier from another 
unit was shot in the head.  In this statement, he indicated 
that he had been assigned to Company A, but his service 
personnel records show he was assigned to Headquarters and 
Headquarters Company, 27th Engineer Battalion.

The RO contacted the US Armed Services Center for Unit 
Records Research (CURR) to obtain credible supporting 
evidence of the veteran's statement of stressor events.  In 
an October 2001 response, CURR enclosed 1971 operational 
reports from the 27th Engineer Battalion as well as extracts 
from similar reports from the 101st Airborne Division and the 
2/11th Artillery, organizations supported by the 27th 
Engineer Battalion.  During most of 1971, most of the 
Engineer Battalion was located at Camp Eagle, the main camp 
of the 101st Airborne Division, though units were detached 
for projects on fire bases and, for a few weeks during the 
first quarter of the year, to Khe Sanh in support of 
Operation Lam Son 719.  Although none of the reports received 
from CURR verified any of the specific incidents related by 
the veteran, they showed that Camp Eagle, its fire bases, and 
Khe Sanh, sustained occasional rocket and ground attacks.  
For the six months ending April 30, 1971, the 27th Engineer 
Battalion had 14 soldiers wounded, but none killed, in 
action.  The report format changed thereafter, and subsequent 
operational reports did not reflect casualties.

Reports from Dr. Gumm were largely illegible, but it is 
possible to make out the impression recorded on records dated 
in March 2000 and January, May, and November 2001, included 
anxiety and, occasionally, allergies.  It appeared that the 
purpose of the visits was to get prescription refills for 
Ativan and Claritin.

In April 2002, the veteran underwent psychological testing 
and evaluation and psychiatric examination by two VA 
examiners, and the ten-page report, notable for its detail, 
was reviewed and countersigned by two other VA examiners.  At 
the examination, the veteran reported that, while assigned to 
the 27th Engineer Battalion, he worked for about two months 
in the supply room and then as a mechanic for about nine 
months in the motor pool.  He said he was assigned to 
headquarters the entire time, was never involved in direct 
combat, and was only armed while on guard duty.

When asked about stressor events, the veteran reported 
finding the body of a soldier one night while walking to the 
barracks from the mess hall.  He did not know the man, who 
apparently died from some cause unrelated to combat, but the 
experience made him shake for a couple of days.  On another 
occasion, he was on guard duty and heard a shot from another 
bunker.  When he went to investigate, he found that another 
soldier had shot himself.  He said he extended his tour in 
Vietnam and, thereafter, was sent to Khe Sanh where he drove 
trucks.  He said that, when Nixon pulled the troops out, he 
and another soldier were left in the barracks for a day 
before they were flown out, and he was fearful.  (The Board 
notes that the veteran's DD Form 214 shows "early separation 
of overseas returnee," and his service personnel records 
show that he extended his tour in Vietnam to February 10, 
1972, perhaps in exchange for an early separation, but 
returned to the States on January 29 which was even earlier 
than scheduled.)  Examiners noted that the veteran showed no 
distress while relating these stories, and mentioned that he 
had made many friends in Vietnam but had lost their names and 
addresses.  The veteran reported that he went once on sick 
call and complained of being nervous, but medical personnel 
only told him to lie down and relax for a while and he was 
not given any medication.

The veteran reported that his mother took him to the doctor 
within a week of his return from service because he was 
sweating, vomiting, his hands were numb, and his chest was 
tight.  He said he received shots twice a week for a year or 
two, and examiners suggested these may have been some sort of 
muscle relaxant.  (Based on the veteran's testimony at 
hearing, however, it appears that these were the allergy 
shots to which he referred.)  The veteran also reported that 
he was taken to the hospital in 1978 for chest pain.  He said 
no heart disorder was found, and he was given medication for 
his nerves for what appeared to be a panic attack.  Examiners 
noted that the veteran was a poor historian.

The veteran reported that he worked for a construction 
company for a few months after service, and then obtained 
employment as a laborer and materials handler with a local 
company where he worked for more than 29 years.  He was laid 
off, and was hired three years earlier by the construction 
company where he currently worked.  He said he missed about 
five days of work each year, and that had been the case for 
the preceding 30 years.  He worked about 40 hours each week, 
depending on the weather, and did not work in the winter.  He 
said he had been married for 23 years, had one son who 
currently lived at home, and there were no problems in his 
family.

The veteran gave no history of psychiatric treatment, but 
said Ativan, 1 mg twice each day, had been prescribed by his 
primary care physician.  He also reported that his primary 
care physician referred him to a "Dr. Anderson" for an 
evaluation in "1978 or 1979," but there was no treatment or 
follow-up.  (The Board notes there is no other reference in 
the file to such an evaluation, and believes the veteran was 
referring to the 1998 evaluation by Dr. Ramm.)

As for subjective complaints, the veteran reported that he 
first perspired, his hands became numb, his chest tightened, 
he became dizzy, and he felt like he would fall over.  He 
said he had had more panic attacks than he could count, three 
the month before.  He complained that he had been unable to 
gain weight, and said he could not get beyond 150 pounds 
though he weighed 170 pounds in service.  He said he had 
dreams about the war, and reported a specific dream, wherein 
they were being "overrun," and jumped up like he had a gun.  
When asked, he admitted nothing like that ever happened in 
service.  He reported one nightmare, that recurred once a 
month and as often as once a week, about being stabbed in the 
back, and said he began to have that nightmare after he saw a 
John Wayne movie.  The veteran said his nightmares were 
usually unrelated to his military service, and examiners also 
noted that other nightmares he reported related to present, 
not past, events.  He said, however, that he jumped when he 
heard firecrackers.

On examination, the veteran was oriented, pleasant, and 
cooperative.  His speech was somewhat difficult to 
understand, and occasionally concrete, but it was generally 
relevant and coherent.  He denied homicidal ideation, but 
reported some depression, and said he felt like harming 
himself at one point after he returned from service, but he 
told his mother about that feeling, and she watched him, and 
he had not felt that way since.  The veteran said he 
occasionally thought he heard a "fire whistle," or someone 
coming in the door when no one was there, but otherwise had 
no hallucinations, and delusions were not elicited.  He said 
he was able to socialize, but did not like being in crowds.  
He said he sometimes forgot things, like items to get at the 
store.  Examiners said insight was somewhat limited, but 
judgment did not seem to be impaired.

Psychological testing consisted of the Mississippi Scale for 
Combat-Related PTSD, the Beck Depression Inventory, and the 
revised version of the 90-item Symptoms Checklist.  Examiners 
opined that "the veteran's test results showed a rather 
marked and pervasive pattern of symptom overreporting and 
fabrication."  He scored 142 on the Mississippi Scale which, 
examiners said, was so far above the 107 diagnostic score 
that, in light of his lack of combat experience and his 
minimal stressors, the score suggested exaggerated and 
fabricated PTSD symptoms.  Examiners also noted that several 
of his responses on the test contradicted his related 
responses during the interview.  An example was his test 
response that he had trouble holding a job since his 
separation from service in spite of the fact that he worked 
for the same employer for more than 29 years.  Another 
example was a test response indicating he had significant 
distress from nightmares of actual military events although, 
during the interview, he said his nightmares were about 
events that never occurred in service.  Examiners said those 
responses, and others, suggested that the veteran failed to 
carefully read and respond during the test, or that he was 
attempting to portray himself in testing as more sick than he 
portrayed himself in the interview.  

On the Beck Depression Inventory, the veteran's score of 39 
indicated markedly severe depression, though symptoms of 
depression were not evident during the interview.  Finally, 
on the Symptoms Checklist, he indicated some level of 
distress on 89 of the 90 items, with 55 responses in the 
severe range, over a wide range of diagnostic categories.  
Examiners found that the veteran's responses represented 
"clear and obvious overreporting or fabrication of 
symptoms."

By way of summary, examiners said that "[r]esults of the 
present examination are clouded somewhat by the veteran's 
clear and obvious exaggeration of psychiatric and 
psychological symptoms.  However, it is clear that the 
veteran does not meet criteria for posttraumatic stress 
disorder."  Examiners noted that he did not report a 
stressor event that met criterion A for the diagnosis of 
PTSD.  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 424-9 (4th ed. 1994).  Examiners also 
noted that, although the veteran may have been assigned to a 
unit some members of which experienced combat, he did not.  
In addition, save for irritability and anxiety, he did not 
report symptoms of PTSD.  In that regard, although he 
reported dreams and nightmares, he said they did not relate 
to his military service.  Examiners noted that he reported 
symptoms of anxiety and panic disorder, but it was not clear 
to what extent those symptoms were fabricated.  They noted 
that he reported having seen a medic for nerve problems on 
the day before he left Vietnam, but he said he was not 
treated, and service medical records did not confirm such a 
visit.  The veteran reported treatment for anxiety soon after 
service, and examiners said that such treatment might suggest 
some relationship between his current anxiety and his 
military service, but the claim file did not confirm such 
treatment.  They described his current anxiety as mild based 
on his demonstrated ability to sustain employment for more 
than 30 years and a marriage for more than 23.  Finally, they 
noted that the veteran did not have a history of psychiatric 
treatment and that his anxiety disorder was mild enough that 
treatment by a primary care physician, rather than by a 
mental health professional, would suffice.  The diagnoses 
were generalized anxiety disorder on Axis I and, on Axis II, 
rule out histrionic personality disorder.



Analysis

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

In this case, an October 1998 RO decision denied service 
connection for anxiety disorder and explained that the reason 
for the denial was the lack of evidence of treatment for an 
anxiety disorder in service or for many years thereafter.  A 
January 1999 Statement of the Case reiterated that 
explanation and also notified the veteran of the applicable 
law.  In view of the veteran's testimony at an August 2000 
hearing, the December 2000 Board remand characterized the 
issue on appeal to include PTSD.  The Board remand notified 
the veteran of the provisions of VCAA, as did a March 2002 RO 
letter, and an August 2002 RO decision readjudicated the 
claim in light of VCAA.

The relevant evidence of record includes the veteran's 
service personnel and medical records, treatment records from 
health care providers the veteran identified, statements from 
the veteran and a co-worker, archived military records 
retrieved by the CURR, transcripts of the veteran's testimony 
at hearings convened in August 1999 and August 2000, and a 
report of April 2002 VA psychological testing and evaluation 
and psychiatric examination.  Finally, in a January 2003 
letter, the RO advised the veteran that his case was being 
sent to the Board, and invited him to submit any additional 
evidence he had directly to the Board.  In response, he 
submitted copies of documents already of record and 
previously reviewed.

There is no information, from the veteran or the appellant or 
otherwise in the file, that suggests the location of 
additional relevant evidence.  The Board is unaware of any 
such evidence, and finds that all available probative 
evidence has been obtained and is of record.  Since there is 
no probative evidence not of record, it is not possible for 
VA to notify the appellant of additional evidence he should 
obtain and evidence VA would obtain, and any failure to 
provide such a pro forma notice could not constitute more 
than harmless error.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board finds that all 
relevant evidence has been obtained, and that VA has complied 
with the notice and duty-to-assist provisions of VCAA, and 
turns now to an analysis of the merits of the claim.

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  More 
specifically, service connection for PTSD requires medical 
evidence of a diagnosis of PTSD, medical evidence linking the 
disorder to events in military service, and credible 
supporting evidence that the inservice events occurred.  
38 C.F.R. § 3.304(f).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility is particularly 
onerous where, as here, medical opinions diverge but, in 
weighing the medical evidence, the Board may accept one 
medical opinion and reject others.  Id.  Still, the Board 
cannot make its own independent medical determination, and it 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court of Appeals 
for Veterans Claims has provided guidance for weighing 
medical evidence.  The Court has held, for example, that a 
postservice reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  In addition, a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

In this case, no health care professional has diagnosed PTSD, 
and the Board is constrained to conclude that the veteran 
does not have it.  As for anxiety, that has been diagnosed by 
VA examiners, Dr. Ramm, and Dr. Gumm.  Dr. Ramm did not 
suggest that the veteran's anxiety was related to service.  
Dr. Gumm, in three notes on prescription forms, asserted that 
his anxiety was due to service.  However, that assertion, 
made 25 years after the veteran's separation from service, 
did not reflect a review of the veteran's service medical 
records, cited no supporting clinical evidence, and is 
nothing more than a bare conclusion without a factual 
predicate.  Grover, Black, Miller.  Accordingly, it is 
entitled to little weight.  On the other hand, VA examiners 
said that evidence of anxiety in service or soon thereafter 
would suggest a relationship to service, but there are no 
medical records from 1972, medical records from 1973 showed 
diagnoses and treatment of gastrointestinal disorders, and it 
was not until 1978 that anxiety was diagnosed.  Based on all 
of the foregoing evidence, the Board must conclude, by a 
preponderance of the evidence, that the veteran did not incur 
an anxiety disorder in service or as a result thereof.



ORDER

Service connection for an anxiety disorder, to include PTSD, 
is denied.




_____________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

